Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed February 22, 2022 has been received, Claims 1, 3-4, 7, 15-17, 21, 26-31 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 15-17 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “stitching together said overlaid vamp and said elastic material to cover at least said overlaid vamp”. The claim limitation is indefinite as it is unclear how the overlaid vamp is stitched to another material to cover itself. Claim 15 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 21 and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marvin (US 2014/0283410).
Regarding Claim 21, Marvin discloses a method of constructing a vamp for footwear, comprising the steps of: providing a first vamp material portion (22 of 212 over 50% of 212) with a top face and a bottom face, layer I; providing a second vamp material portion (23 of 212 over 100% of 212) larger than said first vamp material portion and which comprises a top face and a bottom face, layer II; providing a third vamp material portion (23 of 211, seen in the annotated Figure below) smaller than said first vamp material portion and which comprises a top face and a bottom face, layer III; providing a fabric (28 of 212 adjacent 22) which is smaller than said first vamp material portion and which comprises a top face and a bottom face (i.e. a portion of 28 of 212 adjacent 22 10% smaller than the first vamp material portion seen in the annotated 

    PNG
    media_image1.png
    394
    557
    media_image1.png
    Greyscale

Regarding Claim 26, Marvin discloses a method of constructing a vamp for footwear according to Claim 21, further comprising the steps of providing a second 
Regarding Claim 27, Marvin discloses a method of constructing a vamp for footwear according to claim 26, further comprising a step of placing said layer V on said top of said layer I and placing said layer VI on top of layer II; such that the order of layers from top to bottom is V, I, IV, VI, II, and III (para.58-59; as seen in Fig.14C & 15).
Regarding Claim 28, Marvin discloses a method of constructing a vamp for footwear according to claim 21, wherein said second and third fabrics are stitched together with said elastic material, said layer IV, and said layer I and said layer II (para.58-59).
Regarding Claim 29, Marvin discloses a method of constructing a vamp for footwear according to claim 26, further comprising a step of laminating together said layer V on said top of said layer I and laminating together said layer VI on said top of said layer II before a portion of said layer II is placed under said layer I (para.58-59).
Regarding Claim 30, Marvin discloses a method of constructing a vamp for footwear according to claim 21, further comprising the step of stitching together said layer I, said layer IV, and said layer V (para.58-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0283410).
Regarding Claim 15, Marvin discloses a method of constructing a vamp for footwear, comprising the steps of: providing a first vamp material (See annotated Figure st vamp material portion indicated in the annotated Figure below); placing said elastic material on said overlaid vamp such that said elastic material covers the overlaid portion of said overlaid vamp (i.e. the overlaid vamp formed by 212 & 1st vamp portion are an “overlaid portion” inasmuch as has been claimed by Applicant as the layers are overlaid); stitching together said overlaid vamp and said elastic material to cover at least said overlaid vamp (para.58). Marvin does not specifically disclose said second fabric has a cross-sectional width between approximately 1.0mm and approximately 2.0mm. However, Marvin does teach a layer of material (25) having a cross-sectional width between approximately 1.0mm and approximately 2.0mm (para.50).



    PNG
    media_image2.png
    337
    473
    media_image2.png
    Greyscale

Regarding Claim 16, Marvin discloses a method of constructing a vamp for footwear according to Claim 15, wherein said first vamp material and first fabric have a generally W shaped top perimeter (as seen in Fig.12, the perimeter formed along 214 is generally W shaped along a top perimeter) .

4.	Claims 1, 3-4, 7, 17 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvin (US 2014/0283410) in view of Leary (US 2011/0265347).
Regarding Claim 1, Marvin discloses a method for constructing a vamp (212) for footwear, comprising the steps of: providing a vamp material (28 adjacent 22) with a generally W shaped top perimeter (as seen in Fig.12, the perimeter formed along 214 is W shaped from the medial to the lateral side); providing a fabric (22) with a generally W shaped top perimeter; providing an elastic material (23) with a generally W shaped top perimeter (para.59); securing said materials and fabric together by: first, laminating together (para.42 & 59) said vamp material and said fabric such that said fabric comprises layer A and said vamp material comprises a layer B (para.59); second, laminating together a second material (25) and said vamp material (para.42 & 59), said second material comprises layer C; third, placing said elastic material under said layer C such that said elastic material comprises a layer D engaged with said layer C (para.59); fourth, stitching (214) together said vamp material, said fabric, said second fabric, and said elastic material (para.58). Marvin does not specifically disclose the cushioning, second material being a fabric. However, Leary teaches a shoe upper having a cushioning foam or cushioning fabric (para.36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cushioning material of Marvin with the cushioning fabric taught by Leary, as a simple substitution of one well known type of cushioning material for another, in order to yield the predictable result of providing a shoe upper with comfortable and protective cushioning.  

Regarding Claim 4, Marvin discloses a method for constructing a vamp for footwear according to Claim 1, further comprising a step of laminating together at least a second vamp material (24) and said fabric (22)(para.58-59).
Regarding Claim 7, When in combination Marvin and Leary teach a method for constructing a vamp for footwear according to Claim 1, further comprising a step of: laminating said second fabric (25 modified by Leary) to a second vamp material (28 adjacent 23); said second vamp material comprises layer E; placing said elastic material (23) under said layer E, such the order of the layers is A, B, C, E, D.
Regarding Claim 17, Marvin discloses a method of constructing a vamp for footwear according to Claim 15, further comprising a step of providing a third material (24 of 211) that is smaller than said first fabric (28 adjacent 22 of 211)(as seen in Fig.15 & annotated Figure above). Marvin does not specifically disclose the cushioning, third material being a fabric. However, Leary teaches a shoe upper having a cushioning foam or cushioning fabric (para.36).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the cushioning material of Marvin with the cushioning fabric taught by Leary, as a simple 
Regarding Claim 31, When in combination Marvin and Leary teach a method of constructing a vamp for footwear according to claim 17, further comprising the step of securing said third fabric (24 of 211 modified by Leary) to said second vamp material (Leary:212)(Leary:para.58-59).

	Response to Arguments
Applicant's arguments filed February 22, 2022 have been fully considered but they are not persuasive. 
5.	Applicant’s Remarks: Applicant asserts that Marvin and Leary do not disclose the claimed layers because the layers of the instant invention are to "provide additional water-proofing, breathability, flexibility, or any combination thereof to the vamp without sacrificing comfort to the wearer."
Examiner’s Response: Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the layers being water-proof or breathable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For this reason, Applicant’s arguments are not found persuasive.

6.	Applicant’s Remarks: Applicant asserts that the foam sheet of Marvin is not a fabric and therefore it would not have been obvious to one of ordinary skill in the art to modify the fabric layer of Marvin to have a cross-sectional width between approximately 1.0mm and approximately 2.0mm.
Examiner’s Response: Examiner respectfully disagrees. Simply because the foam sheet of Marvin is not a fabric does not in any way preclude it from being relevant for teaching that a shoe upper layer may have a thickness between approximately 1.0mm and approximately 2.0mm. One of ordinary skill in the art would have found it obvious to modify Marvin’s fabric layer to have a thickness between approximately 1.0mm and approximately 2.0mm, since Marvin also makes it clear that layers within an upper are known to have such thicknesses. Applicant’s argument is not found persuasive.

7.	Applicant’s Remarks: Applicant asserts that their invention does not provide a cushioning function like the cushioning fabric of Leary and that 28 of Marvin is a reinforcing layer not an elastic layer
Examiner’s Response: Examiner respectfully disagrees. First, Applicant’s argument that their invention does not provide cushioning like Leary is not found persuasive, as such an argument does not pertain to the rejection as laid out, nor is there anything precluding a cushioning material in the claim. Applicant has provided little to no textile/material structural limitations in the claims. Second, Marvin clearly teaches that 28 which abuts 23 is an elastic layer;  Para.59 “In one embodiment, the reinforcing layer 28 may comprise a stretchable material, including, but not limited to, elasticated banding material (e.g., Gore.RTM.), elasticated webbing; knitted material (e.g., circular knitted material), and other suitable stretchable material. …For example, from outermost layer to innermost layer the laminate 21 may include an outer layer 22 (comprising, for example, Lycra.RTM.), a non-stretchable reinforcing layer 28, a foam sheet 25, a foam cushioning member 24, a stretchable reinforcing layer 28, and an inner layer 23 (comprising, for example, Lycra.RTM.).” For these reasons, Applicant’s arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732